DISSENTING OPINION BY
Senior Judge JAMES GARDNER COLINS.
I must respectfully dissent from the well-written and scholarly opinion of the majority.
The bulk of the approximately twenty acre Property1 at issue here is located in the Neighborhood Commercial Zoning District of West Hanover Township. (F.F-¶¶ 1, 4.) On the North and South sides of the Property are pockets of land that also fall within Environmental Protection Overlay Districts. (F.FV 5.) The Environmental Protection Overlay Districts were established as a part of the Township’s Comprehensive Plan, which “provided an inventory of important natural and cultural features that include wetlands, floodplains, watersheds, streams, soils, historic sites and buildings.” Ordinance § 195-78. In order to preserve and protect the natural and cultural features identified, the Township enacted provisions to its Ordinance to provide “appropriate standards and regulations for the following purposes:”
A. To protect drainageways and streams from development impacts.
B. To minimize negative impacts from development on hillside and slope areas.
C. To protect water features from development impacts.
D. To preserve prime agricultural soils.
E. To protect existing wooded areas.
F. To minimize wetlands impacts.
G. To preserve water quality.
H. To enhance water infiltration.
Ordinance § 195-78(A)-(H). In accordance with the purposes of the Environmental Protection Overlay Districts, the Township adopted subsidiary provisions addressing specific natural and cultural features, including, inter alia: the Stream Protection Overlay District, the Hillside and Slope Protection Overlay District, and the Wetland Protection Overlay District. Ordinance §§ 195-79, 195-80, 195-82. The types of uses permitted in these protection overlay districts are limited, contingent upon the use not utilizing fill, and of a *1221kind, such as common open space, passive recreation not involving structures, and trail access to the stream or drainageway and trails in linear parks. See Ordinance §§ 195-79(0, (0(2), (C)(5)-(6) (streams), 195-80(B), (B)(2), (B)(4)-(5) (hillside and slopes), 195-82(0, (C)(1), (C)(4)-(5) (wetlands). Each of these protection overlay districts also allow, as conditional uses, driveway crossings and “any other use requiring [a] federal or state encroachment permit.” Ordinance §§ 195 — 79(D)(5)—(6), 195-80(C)(4)-(5), 195-82(D)(4)-(5).
If the use sought by an applicant is one permitted as a conditional use in a specific Environmental Protection Overlay District, the applicant must satisfy the general criteria applicable to all protection overlay districts and, if applicable, the specific criteria applicable to the conditional use sought by the applicant. Section 195-182(A) of the Ordinance provides the general criteria applicable to all conditional uses within Environmental Protection Overlay Districts:
(1) Any construction within any [Environmental Protection Overlay District] shall be minimally invasive and utilize best management practices, as defined by [Pennsylvania Department of Environmental Protection] and [United States Army Corps of Engineers].
(2) A detailed site plan shall accompany the conditional use hearing application.
(3) All applicable federal and state permits shall be obtained prior to any conditional use hearing.
(4) All applicable federal and state permit applications shall be included in the conditional use hearing application.
(5) If no federal or state permits are required, a letter stating such from the appropriate agency shall be provided prior to any conditional use hearing.
(6)Other items of a reasonable and related nature for the protection of the natural features of the [Environmental Protection Overlay District], as required by the Board of Supervisors.
Ordinance § 195-182(A)(l)-(6) (emphasis added). Section 195-182(G) and (H) provide specific criteria applicable to driveway crossings and stormwater facilities. A requirement for the grant of a conditional use for driveway crossings located in any Environmental Protection Overlay District is that the applicant demonstrates that “no other viable alternative exists for the driveway.” Ordinance § 195-182(G)(4). The requirements for conditional use approval of a roadway or stormwater facility are more detailed and include, inter alia: that “[w]here practicable, crossings of [Environmental Protection Overlay Districts] shall be located in areas of minimal width of [Environmental Protection Overlay District]”; that “[a] ny areas of fill associated with a stormwater facility shall be loeatéd outside of the [Environmental Protection Overlay District]”; and that “[s]tormwater outlet design shall be done in such a manner as to minimize any impact on the [Environmental Protection Overlay District].” Ordinance § 195-182(H)(1), (5)-(6).
Williams Holding Group, LLC (Applicant) plans to construct a residential development with some retail space on the Property in accordance with the uses encouraged by the Township’s Neighborhood Commercial Zoning District. Recognizing that portions of the Property are located in Environmental Protection Overlay Districts and that each of these protection districts allows as a conditional use a use requiring state or federal encroachment permits, Applicant applied to the Pennsylvania Department of Environmental Protection and the United States Army Corps of Engineers for state and federal encroachment permits. After making the *1222necessary adjustments to its plans in order to secure state and federal permits, Applicant applied to the West Hanover Township Board of Supervisors (Council) for conditional use approval to construct on the South side of the Property a pipe enclosing a portion of a tributary to Mana-da Creek, to construct inlets and a discharge, to cover the pipe with fill, and to build roadway and driveway crossings over the enclosed stream. (F.F. ¶¶ 9-10.) Following a hearing on March 5, 2012, the Council found that:
6. Applicant intends to install a 86 inch diameter stormwater conveyance pipe, inlets, and a discharge within the [Stream Protection Overlay District], [Hillside and Slope Protection Overlay District], and [Wetlands Protection Overlay District] areas on the south side of Applicant’s property.
7. ■ The stormwater conveyance pipe on the south side of the property will enclose approximately 327 feet, and disturb another 42 feet or so of an unnamed tributary to Manada Creek all of which lie within an [Stream Protection Overlay District] and a [Hillside and Slope Protection Overlay District] for which the conditional uses are requested.[2]
8. The stormwater conveyance pipe will be covered with fill in excess of 10 feet in depth, and will, as proposed by the Applicant, substantially eliminate the steep slopes along the south side of the existing stream bank and the critical steep slope areas beyond the stream banks that lie within the [Hillside and Slope Protection Overlay District] for which that conditional use is sought.
(F.F. ¶¶ 6-8.) The Council unanimously denied Applicant conditional use approval. In reasoning that Applicant failed to meet its burden of demonstrating compliance with the purposes and standards of the affected Environmental Protection Overlay Districts, Council first noted that the Township’s standards were stricter than those applied by the Pennsylvania Department of Environmental Protection and the United States Army Corps of Engineers. (West Hanover Township Board of Supervisors Op. Reasoning (Reasoning), ¶ 1.) Next, Council rejected Applicant’s assertion that the conditional use application complied with the general requirement for all conditional uses within Environmental Protection Overlay Districts that any con-' struction shall be “minimally invasive”, see Ordinance § 195-182(A)(1), and concluded:
Not only would the conveyance pipe enclosing the stream and the placing of in excess of 10 feet of fill on top of the conveyance pipe be far beyond minimally invasive, it will destroy all of the [Environmental Protection Overlay Districts] for which the conditional uses are requested.
Applicant believes that the permits/authorizations received from [the Pennsylvania Department of Environmental Protection] and the [United States Army Corps of Engineers] allow the total elimination of these [Environmental Protection Overlay Districts] through construction activities approved by those entities and, therefore, there will no longer be these [Environmental Protection Overlay Districts] to deal with and the developer can proceed to maximize development by using these former [Environmental Protection Overlay District] areas. None of the conditional uses for these [Environmental Protection Overlay Districts] would be necessary if the *1223developer was not attempting to make the maximum use of his property by minimizing or eliminating these sensitive environmental areas, and it could make reasonable use of its property without the conditional uses requested.
(Reasoning, ¶ B.) Applicant appealed the denial of its conditional use application to the Dauphin County Court of Common Pleas (Trial Court), which reviewed the denial based on the record before the Council. The Trial Court affirmed. In support of its holding that the conditional use application failed to comply with the requirement that conditional uses in the Environmental Protection Overlay District be “minimally invasive,” see Ordinance § 195-182(A)(1), the Trial Court reasoned:
The particular conditional use applied for in the instant matter would impact [a Stream Protection Overlay District] and [a Hillside and Slope Protection Overlay District] which are areas with particular geographic characteristics that place them within the [Environmental Protection Overlay District]. As the [Council] pointed out, [Applicant’s] application states that the [Stream Protection Overlay District] and the [Hillside and Slope Protection Overlay District] in the area where the conveyance pipe will be constructed will be completely eliminated and this contention was repeated during the hearing. (N.T. at 29, 52-55).
It is well established that a zoning board’s interpretation of its zoning ordinance is to be given great weight as representing the construction of a statute by the agency charged with its execution and application. In re Briekstone, Realty Corp., 789 A.2d 333, 339 (Pa. Cmwlth.Ct.2001). This Court finds that the Board did not commit an error by interpreting its own zoning order to deny [Applicant’s] application. As stated above, the proposed use, in the area of the use, will completely eliminate [a Stream Protection Overlay District] and [a Hillside and Slope Protection Overlay District], land features that the Comprehensive Plan and, in turn the [Environmental Protection Overlay District] zoning ordinances seek to protect. This Court agrees with the [Council] that the proposed conditional use, if approved, would result in an impact that is well beyond minimally invasive. .
[Applicant] posits an alternative argument that “minimally invasive” is defined by [Pennsylvania Department of Environmental Protection] and [United States Army Corps of Engineers] criteria. It goes on to argue that since it has obtained these permits, the [Council’s] determination is improperly based on its own subjective interpretation not the objective criteria. We disagree. As referenced above, the zoning ordinance governing conditional uses in [Environmental Protection Overlay Districts] provides that any construction shall be “minimally invasive and utilize best management practices, as ' defined by [Pennsylvania Department of Environmental Protection] and [United States Army Corps of Engineers].” (emphasis added). Our reading of this passage does not indicate that what is minimally invasive on a particular piece of land is defined by the permitting requirements of the [Pennsylvania Department of Environmental Protection] and [United States Army Corps of Engineers]. It more logically refers to the best management practices requirements.
(Trial Court Op. at 10-11.) I agree in full with the Trial Court’s reasoning that the Council did not err in interpreting its Ordinance to conclude that the plain language of the minimally invasive requirement prohibited conditional use approval where that use, if approved, would eliminate Environmental Protection Overlay Districts. Ac*1224cordingly, I must dissent from the majority-
The general requirements applicable to all conditional uses within'Environmental Protection Overlay Districts specify that “[a]ny construction within any [Environmental Protection Overlay District] shall be minimally invasive and utilize best management practices, as defined by [Pennsylvania Department of Environmental Protection] and [United States Army Corps of Engineers].” Ordinance §§ 195-182(A)(1). “Best management practices” is a term of art. “Minimally invasive” is not. The Council and the Trial Court did not err in concluding that the “and” cleaving these two requirements in the Ordinance indicated that the two requirements were separate and distinct, with only the “best management practices” criteria left to the judgment of the Pennsylvania Department of Environmental Protection and the United States Army Corps of Engineers.3 This interpretation of the “minimally invasive” provision is reasonable and in keeping with a reviewing court’s deference to the knowledge and expertise that a local government body utilizes when interpreting the ordinance that it is charged with administering. In re Thompson, 896 A.2d 659, 669 (Pa.Cmwlth.2006). Federal and state encroachment permit approval does not preempt West Hanover Township’s Ordinance. Federal and state requirements for issuance of encroachment permits are not coextensive with the requirements in West Hanover Township’s Ordinance for conditional use approval. Under the Ordinance, the approval of encroachment permits by the Pennsylvania Department of Environmental Protection and the United States Army Corps of Engineers defines the conditional use; the Ordinance rests upon state and federal standards to set the floor,- but relies upon the standards enacted and administered by the local community to set the ceiling.
The language of the Ordinance is clear and provides sufficiently objective criteria for a conditional use applicant. “When interpreting zoning ordinances, this Court relies on the common usage of words and phrases and construes language in a sensible manner.” City of Hope v. Sadsbury Township Zoning Hearing Board, 890 A.2d 1137, 1144 (Pa.Cmwlth.2006). Minimally invasive is not commonly uséd to *1225mean eradication. Nor is it language that gives rise to doubt as to the intended meaning of the provision and with that doubt the possibility that Council here restricted Applicant’s use of the Property based upon a meaning that was merely implied. See Section 603.1 of the Municipalities Planning Code, 53 P.S. § 10603.1. Even if the plain language of the “minimally invasive” provision lacked' specificity when applied to another application, the provision certainly makes clear that here, where the conditional use would lead to complete destruction of sensitive natural areas that the Environmental Protection Overlay Districts were created to protect, the use is not “minimally invasive.”
“One of the primary rules of statutory construction is that an ordinance must be construed, if possible, to give effect to all of its provisions. An interpretation of an ordinance which produces an absurd result is contrary to the rules of statutory construction.” In re Thompson, 896 A.2d at 669 (internal citations omitted). The interpretation advanced by Applicant before the Council, the Trial Court, and this Court seeks to have each provision of the Ordinance read in an isolated, overly technical manner that produces the absurd result in West Hanover Township that a landowner seeking to use land in an Environmental Protection Overlay District need only destroy what the Ordinance seeks to protect in order to use the land as the owner sees fit. The Council found that Applicant’s proposed use of a 369 foot long pipe, 35-inch diameter culvert and associated inlets and discharge, as well as fill in excess of 10 feet in depth in order to support a roadway and driveway, would destroy an Environmental Protection Overlay District and would be threatening to remaining environmentally protected areas. Council’s conclusion is supported by substantial evidence, including Applicant’s own statements in its conditional use application. (Conditional Use Application, Reproduced Record at 105a.) Applicant did not meet its burden of demonstrating that its invasion of the Environmental Protection Overlay Districts would be minimal and instead demonstrated that its invasion is an obliteration.
Therefore, I would affirm.

. The Property lies on the east side of Hershey Road (SR-39) in West Hanover Township, Dauphin County, Pennsylvania. (West Hanover Township Board of Supervisors Op. Findings of Fact (F.F.) ¶ 3.)


2. The parties agree that the pipe will not simply disturb another 42 feet, but is in fact 369 feet in length rather than 327 feet. (See, e.g. Dauphin County Court of Common Pleas Opinion (Trial Court Op.) at 1 and 2 n. 1.)


. Separate and apart from the sentence structure, the differentiation between which bodies should determine what is "minimally invasive" and what are the "best management practices” is entirely reasonable. The United States Army Corps of Engineers and the Pennsylvania Department of Environmental Protection are charged with making determinations based on the interests of, respectively, the nation and the Commonwealth as a whole. Neither agency can possibly determine what is "minimally invasive” for West Hanover Township; conversely, the "best management practices” for mitigating changes to the quantity and quality of water is a highly technical, dynamic, evolving field that a local municipality cannot be expected to keep a pace with on its own. Moreover, even if "minimally invasive” did refer to standards set by the United States Army Corps of Engineers and the Pennsylvania Department of Environmental Protection, Applicant's receipt of encroachment permits still would not satisfy its burden, as Applicant admitted in its brief when it detailed the requirements it needed to satisfy to secure a general rather than small project permit. (Applicant's Brief at 21.) The small project permit application process may only be utilized in instances where an encroachment will have an “insignificant impact.” (Joint Permit Applications Instructions for a Pennsylvania Water Encroachment Permit and a United States Amy Corps of Engineers Section 404 Permit Application.) Applicant did not offer evidence before the Board to support the proposition that its use fell within the United States Army Corps of Engineers and the Pennsylvania Department of Environmental Protection definition of "minimally invasive” or "insignificant impact.”